Plaintiffs in error, plaintiffs below, filed their petition seeking $2,500 damages. The trial court found against them, and on the 3rd day of November, 1930, plaintiffs perfected their appeal to this court.
Plaintiffs in error, in due time, served and filed their brief in compliance with the rules of this court, but the defendants in error have wholly failed to file any brief, pleading, or any other instrument in said cause on appeal, nor have they offered any excuse for their failure to do so. Under this condition of the case, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the plaintiff in error files brief and cites authorities therein which reasonably support and sustain the assignments of error, reverse the judgment of the lower court in accordance with the prayer of the petition in error. Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; City National Bank v. Coatney,122 Okla. 233, 253 P. 481.
We find upon examination of the authorities cited by plaintiff in error, they reasonably support the contention of plaintiff, and for the reasons stated the judgment of the lower court is reversed and the trial court ordered to vacate its former judgment and grant a new trial.
Note: See under (1) 2 Rawle C. L. 176; R. C. L. Perm. Supp. p. 360.